Citation Nr: 1530360	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  11-32 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to August 2002, and from November 2002 to April 2006. 

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which determined that new and material evidence had not been presented to reopen claims of entitlement to service connection for lower back pain, and headaches.  The Veteran appealed, and in April 2014, the Board determined that new and material evidence had not been submitted to reopen the claims.

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2014 decision.  That same month, the Court issued an Order vacating the April 2014 Board decision to the extent it refused to reopen claims for service connection for headaches and a low back disorder.  Claims for service connection for acquired psychiatric disorders, to include posttraumatic stress disorder (PTSD), were remanded for further development, and service connection for PTSD was granted in April 2015.  There is no indication that the Veteran is in any way dissatisfied with the outcome.

In February 2012, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2014).

The issues of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability, and entitlement to service connection for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2008, the RO denied a claim for service connection for headaches.
 
2.  The evidence received since the RO's May 2008 decision, which denied a claim for service connection for headaches, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's May 2008 decision which denied a claim for service connection for headaches; the claim for service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material - Headaches

The Veteran asserts that he has presented new and material evidence to reopen his claim of entitlement to service connection for headaches. 

In May 2008, the RO denied a claim for service connection for headaches.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014). 

In April 2010, the appellant filed to reopen the claim.  In June 2010, the RO determined that new and material evidence had not been presented to reopen the claim.  The appellant appealed, and in April 2014, the Board determined that new and material evidence had not been submitted to reopen the claim.  

The appellant thereafter appealed to the Court, and in May 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's April 2014 decision.  That same month, the Court issued an Order vacating the April 2014 Board decision.  

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be considered competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The most recent and final denial of this claim was in May 2008.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108. When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

At the time of the RO's May 2008 decision, the Veteran's primary argument was that he sustained a head injury after falling about 18 feet during service in about May 2003 during service in Iraq.  The Board notes that he also asserted that he had a bilateral wrist injury as a result of this fall, and that he had to be evacuated to Germany for treatment.  In November 2011, the RO granted service connection for residuals of injury, bilateral wrist sprains.

The evidence of record at the time of the RO's May 2008 rating decision included some of the Veteran's service treatment records.  In this regard, in May 2008, the RO issued a memorandum in which it determined that all procedures to obtain the Veteran's complete service treatment records for the period between November 2002 and April 2006 had been correctly followed, and had been exhausted, and that any additional efforts would be futile.  See 38 C.F.R. § 3.159(d) (2014).  However, additional service treatment records were subsequently associated with the Veteran's claims file. 
 
The available service treatment records showed that beginning in May 2003, the Veteran was treated for elbow/wrist/forearm injuries at Landstuhl Regional Medical Center.  The records indicate that between 2004 and 2006, he received treatment for tobacco abuse, and a right ankle disability; none of these records noted a head injury, or headaches.  A post-deployment health assessment, dated in January 2006, showed that the Veteran indicated the following: he had been deployed to Mosul, Iraq in February 2005, his health had stayed about the same or got better during this deployment, he did not have to spend one or more nights in a hospital as a patient during his deployment, and he had gone to sick call four times during this deployment.  During his deployment, he did not have the following: headaches, "dizziness, fainting, or light headedness," or difficulty remembering.  His only concern was an exacerbation of hemorrhoids.  A separation examination report was not (and is not currently) of record. 

The relevant post-service medical evidence consisted of VA reports, dated between 2006 and 2008.  This evidence included notations of history of mild traumatic brain injury consistent with post-concussive syndrome," "possible post-concussion migraine or tension type headache," headache, and closed head injury.  

At the time of the RO's May 2008 rating decision, the Veteran's service treatment reports did not contain evidence of headaches, nor did the claims file contain a medical opinion in support of the claim.  The rating action conceded that there was current evidence of a headache disorder but did not find evidence of a nexus to service.    

The evidence received since the RO's May 2008 rating decision consists of VA reports, dated between 2006 and 2014.  Some of this evidence is duplicative.  Of the evidence which is not duplicative, it shows that the Veteran was primarily treated for psychiatric and substance abuse symptoms.  On several occasions, the Veteran denied having headaches, however, in other cases, he reported having headaches.  An April 2013 VA progress note contains a notation of "headaches related to post-concussion syndrome?"  A VA traumatic brain injury (TBI) disability benefits questionnaire (DBQ), dated in March 2013, notes that the Veteran has a history of a traumatic brain injury in May 2003.  The diagnosis was TBI.  The report notes, "His HAs (headaches) developed while in the service but no record of them being treated.  He is not sure when they started."

This evidence, which was not of record at the time of the May 2008 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the March 2013 VA examination report reflects that the examiner noted that the Veteran's headaches developed while in the service, "although there was no record of them being treated."  While these notations may have been "by history" only, when making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for headaches is reopened.  To this extent only, the appeal is granted.


REMAND

With regard to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a low back disability, a considerable amount of medical evidence has been associated with the claims file since the RO's November 2011 Statement of the Case, much of which is not accompanied by a waiver of review by the agency of original jurisdiction (AOJ).  On remand, the RO/Appeals Management Center must review this evidence.  See 38 C.F.R. § 20.1304 (2014).

In addition, the Joint Motion shows that it was agreed that it was not clear whether or not service treatment records that were considered in a March 2011 VA examination report were currently of record.  On remand, all appropriate steps should be taken to ensure that all available service treatment reports are associated with the Veteran's claims file.  

With regard to the claim for service connection for headaches, the Board first notes that to the extent that the Veteran asserts that he has headaches due to a traumatic brain injury, in April 2013, the RO denied a claim for service connection for traumatic brain injury.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  The issue on appeal is therefore for headaches only.  

A March 2013 VA disability benefits questionnaire (DBQ) is of record, which notes that the Veteran has a history of a traumatic brain injury in May 2003.  However, this report indicates that the Veteran's physical and neurological examinations were normal.  It does not list any residuals of TBI, nor does it contain a diagnosis of headaches.  The examiner specifically stated that the Veteran does not have any residuals of a TBI such as migraine headaches, or neurological residuals.  The report notes, "His HAs (headaches) developed while in the service but no record of them being treated.  He is not sure when they started."  

In summary, it appears that the notations involving headaches may have been "by history" only.  Furthermore, a considerable amount of medical evidence has been associated with the claims file subsequent to this report.  This evidence includes VA examination reports, dated in September 2014 and January 2015, which indicate that the Veteran does not have a traumatic brain injury.  Given the foregoing, the Veteran should be afforded a new examination, and a new etiological opinion should be obtained.  Boggs v. West, 11 Vet. App. 334, 344 (1998).  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for low back or headache symptoms since 2014 (i.e., after the most recent medical evidence currently of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, an attempt should be made to obtain all identified records. 

2.  Ensure that all available service treatment reports are associated with the Veteran's claims file.  As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate all identified records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Thereafter, if appropriate, a formal written unavailability memorandum must be added to the claims files, and the appellant must be so notified, and provided with an opportunity to respond.

3.  The Veteran should be afforded an examination to determine the nature, approximate onset date and/or etiology of any headaches.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner should then provide opinions as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has headaches as the result of his active duty service. 

A rationale for the requested opinions should be provided.  If the examiner cannot provide any opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed. Any noncompliance found should be rectified with the appropriate development. 

5.  Thereafter, readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, and the appellant should be given an opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


